DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment filed February 8, 2021.  Applicant’s amendment amended claims 1, 13, 18 and 19.  Currently Claims 1-16, 18, and 19 are pending.  Claims 1, 18 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claim 18 in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-16 and 19 in the previous office action are withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103 rejection of claims 1-16, 18, and 19 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	Applicant’s amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims recite a particular machine (not a generic computer) and cannot be performed in the human mind (Remarks:  Paragraphs 2-3, Page 7).

Examiner suggests Applicant amend independent claim 18 to be of commensurate scope of newly amended independent claims 1 and 19 in order to overcome the pending rejection under 35 U.S.C. 101 (e.g. the server/client automatically controlling/starting operation of the camera to capture the new target evidence).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a particular machine, the examiner respectfully disagrees.
The claims merely recite a plurality of well-known, conventional and generic computing elements a server, client (software or hardware) and a camera, wherein these generic elements are being used for their intended purposes and without any modification (e.g. sending data, processing data, capturing images).
More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s arguments with respect to claims 1-16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that determining whether or not an equipment anomaly has been handled (i.e. judging if ‘evidence’ indicates that an equipment anomaly has been handed) is old and very well known.  Support for this old and well known fact can be found in at least the following references: Currin et al., U.S. Patent Publication No. 20150112647 - video to confirm repair has been completed (Paragraph 14); Meffert, U.S. Patent Publication No. 20160144959 captures image of incident/equipment failure, review for abnormality (Paragraphs 8, 53, 72); Duff, U.S. Patent Publication No. 20140365256 - verify date and time picture taken, field inspection (Paragraph 58; second picture Claim 4); Maddox et al., U.S. Patent Publication No. 20050182650 (Paragraphs 22, 150, 152; Claim 9); Yano et al., U.S. Patent Publication No. 20070100583 (compare images to recognize inconsistencies in equipment inspection and instruct a re-inspection; Paragraphs 18, 20, 21; Claim 6); Sugiyama et al. U.S. Patent Publication No. 20160012361 (Paragraphs 416-422); Kim, U.S. Patent No. US 20190026843 (video to confirm field workers carried out maintenance task, Paragraph 13; Claim 1).


Claim Objections
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claim 18, the claim is directed to the abstract idea of ‘judging’ evidence to be true or false (non-true). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, determining if evidence (data) is true or false (Judicial Exception – Yes – organizing human activity).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “the server apparatus judges”, “the client displays” recite functions of the judging evidence (data) are also directed to an abstract idea.  The intended purpose of independent claim 18 appears to be instruction a human user to enter new evidence (data) when evidence (data) is judged to be false/incorrect/non-true.  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the additional limitations of generic computer elements: server apparatus and client.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  server and client.  These generic computing components are merely used to receive, process and display data as described extensively in Applicant’s specification.  Generic computers performing generic computer Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of judges whether or not ‘target evidence’ is true and displaying instructions to submit new target evidence in accordance with a judgement result indicating non-true all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a server and a client nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract.  The mere nominal recitation of a generic server/client does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic server and client are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic server merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the display step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., U.S. Patent Publication No. 2007/0100583 in view of Hull et al. U.S. Patent No. 10467564 in view of Wickstrom et al., U.S. Patent Publication No..

Initially it is noted that Applicant’s specification fails to provide a specific, unique, or customer definition for either of the phrases ‘handled’ or ‘anomaly’ as such they have been given their reasonable and customer meaning in view of knowledge of one skilled in the art and Applicant’s disclosure.
The phrase handled has been interpreted to include any or all of the following:  addressed, reviewed, inspected, logged, recorded, managed, controlled, fixed, repaired, maintained, serviced, overhauled, or the like.
The phrase anomaly has been interpreted to include any or all of the following:  deviation, irregular, inconsistent, unexpected, abnormal, peculiar, aberration, variation, or the like.

Regarding Claims 1, 18 and 19, Yano et al. discloses a system and method comprising:

The server apparatus receives a target evidence by the client (Figures 5, 9, 12; Figure 10, Elements 1003, 1004, 1005);
Judging, by the server, whether or not the ‘target evidence’ (inspection result data, status data; Paragraphs 8-10, 82) is true (correct, accurate, normal, conformity, etc.; Paragraphs 9, 11, 13, 15, 56, 99, 101) based on a judgement condition for judging whether the target evidence is true or not (Paragraphs 11, 13, 15, 56, 99, 101), wherein the target evidence indicates that a field staff handled an anomaly in equipment (e.g. inspection/maintenance work – inspection result data; Paragraphs 6, 9-15, 27, 59, 65) and is generated by the client and the server provides a judgement result when the target evidence is judged to be non-true (non-conformity, abnormal, inconsistent, omission, in error, etc.; Paragraphs 14-16, 101);
The client transmits the target evidence captured by a camera of the client to the server, displays the judgement result provided by the server apparatus, instructions of capturing new target evidence and instructions of submitting new target evidence in accordance with the judgement result indicating non-true in the server apparatus (e.g. re-inspection, additional information; Paragraphs 18, 20, 21, 71, 105; Figure 3, Element 310; Figure 12, Claim 6); and
Starts operation of the camera to capture the new target evidence (Figures 6, 11; Paragraphs 86-88).

Yano et al., does not disclose determining based on a date, time and first position of the target evidence is capture whether or not the evidence is true or that the displayed judgement result includes information representing the date, time and first position at which new evidence is captured as claimed.


A server apparatus receiving target evidence by a client, judges whether or not the target evidence is true (Abstract; Paragraphs 13, 20, 300; Figure 73) based on a time, date and first position at which the target evidence is captured (e.g. geotag, correct location/time; Paragraphs 170, 246, 306-308; Figure 2, Element 213), wherein the target evidence indicates that a field staff ‘handled an anomaly’ in equipment, and the server provides a judgement result to the client when the target evidence is judged to be non-true (e.g. progress, completion; Paragraphs 60, 80, 246; Claims 8, 18);
A client transmits the target evidence capture by a camera of the client to the server, displays the judgement result provided by the server and instructions of submitting new captured target evidence representing the date, time and first position the evidence is captured(Paragraphs 170, 246, 306-308; Figure 60, 73).

It would have been obvious to one skilled in the art that the system and method as disclosed by Yano et al. would have benefited from judging ‘evidence’ to be true or not true based on when/where the evidence was generated in view of the disclosure of Winckstrom et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-4, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., U.S. Patent Publication No. 2007/0100583 in view of Hull et al. U.S. Patent No. 10467564 in view of Wickstrom et al., U.S. Patent Publication No. 20170116669 as applied to the claims above and further in view of Cahill et al., U.S. Patent Publication No. 5678046.

Regarding Claim 2, Yano et al. discloses a system and method wherein the server apparatus provides the client with the judgement result when time is included in a period starting from a time to start generation of the target evidence to when a time is allowed to be taken before generation of the target evidence (Paragraphs 14, 16, 78).

Yano et al. does not disclose a current date and time as claimed.

Hull et al. discloses a system and method wherein in providing the client with the judgement result the server apparatus judges whether or not the current data and time is included in a period starting from a time to start generation of the target evidence to when a time allowed to be taken before generation of the target evidence has passed (e.g. rules/employer preferences on what data can be entered and when, punch in punch out time range; Column 7, Lines 27-68; Column 8, Lines 1-17; Column 9, Lines 1-8) and when having judged that the current data and time is included in the time period the server apparatus provides the client with the judgement result (Column 8, Lines 18-27; Column 10, Lines 30-45).
More generally Hull et al., from the same field of endeavor of worker management, discloses a system and method comprising:
A server apparatus (information processing system) and a client communicably connected to the server via a communication network (Figures 1, 2);

The client displays instructing submission of evidence in accordance with the judgement result indicating non-true (e.g. systems request supervisor endorse/approve/review worker location/time outside project rules – shift, location, etc.; Column 10, Lines 46-68; Column 11, Lines 1-15; alert generated for worker when time/location unacceptable; Column 10, Lines 30-45; e.g. worker enter reason why time/location does not match the expected time/location/geo-fence; Figures 24, 25; Column 7, Lines 27-40; Column 8, Lines 18-27; Column 13, Lines 23-31; Column 17, Lines 60-68; Column 18, Lines 4-15).

Regarding Claim 3, Yano et al. does not disclose judging whether the evidence is true based on time as claimed.

Hull et al. discloses a system and method wherein the server apparatus judges that the target evidence is true when the date and time is included in a period starting from a time to start generation of the target evidence to when a time allowed to be taken before generation of the target evidence has passed (e.g. rules/employer preferences on what data can be entered and when, punch in punch out time range; Column 7, Lines 27-68; Column 8, Lines 1-17; Column 9, Lines 1-8) and judges whether or 

Regarding Claim 4, Yano et al. does not disclose the first/second position matching as claimed.

Wickstrom et al. discloses a system and method wherein the server apparatus judges that the criteria is satisfied when the first position matches the second position OR the first position is included in a predetermined range that includes the second position (Figure 73; Paragraphs 246, 306-308).

Regarding Claim 8, Yano et al. does not disclose a first/second position as claimed.

Wickstrom et al. discloses a system and method wherein the first and second position include a position of a certain place at which the target evidence should be generated (Figure 73; Paragraphs 246, 306-308).

Hull et al. discloses a system and method wherein the first and second position include a position of a certain place at which the target evidence should be generated (e.g. jobsite, geo-fence, project fence; Figures 24, 25; Column 8, Lines 18-27; Column 11, Lines 38-42;  Column 17, Lines 59-68; Column 18, Lines 1-15, 40-58).


Regarding Claim 10, Yano et al. discloses a system and method wherein the server apparatus further judges whether or not first identification information that can identify the target of interest is acquired from the target of interest matches second identification information defined in advance with respect to the target of interest (Paragraph 110-112; Figures 14, 15).

Hull et al. discloses a system and method wherein the server apparatus further judges whether or not first identification information that can identify the target of interest is acquired from the target of interest matches second identification information defined in advance with respect to the target of interest (e.g. worked ID, self-portrait, buddy; Column 7, Lines 5-25, Column 8, Lines 5-12; Column 13, Lines 45-55; Figures 15A-15C) and the server judges that the target information is true when judging that the first identification information matches the second identification information (Column 7, Lines 5-25, Column 8, Lines 5-12; Column 13, Lines 45-55; Figures 15A-15C).

Regarding Claim 10, Yano et al. discloses a system and method wherein the server apparatus judges that the target evidence is true when first identification information to identify equipment is acquired from the equipment and matches second identification information defined in advance with respect to the equipment (Figures 14, 15; Paragraphs 110-112).

Regarding Claim 11, Yano et al. discloses a system and method wherein the server apparatus judges the target evidence to be try when the first identification information to identify a handling target having handled a phenomenon in relation to the equipment is obtained from the handling target that matches second identification information defined in advance for the target equipment (Paragraph 110-112; Figures 14, 15).



Regarding Claim 12, Yano et al. discloses a system and method wherein date, time, position (location) and identification information are acquired by communication means that is either wireless OR contact communication (Paragraphs 25, 72, 90).

 Hull et al. discloses a system and method wherein when the information indicating the date, time, position and first identification information are acquired by communication means that is either wireless or contact communication (e.g. smartphone; Column 8, Lines 5-25, 65-68; Column 9, Lines 1-8, 44-47; Column 11, Lines 1-5, 39-41; Column 13, Lines 45-56).

Regarding Claim 13, Yano et al. discloses a system and method wherein when the server apparatus has judged that the target evidence is non-true the client displays the judgement result provided by the server apparatus (Paragraphs 14, 16; Figure 3, Element 310), the instructions of capturing new target evidence and instructions of submitting the new target evidence (Paragraphs 18, 20, 21, 65, 68, 71, 72, 93, 99; F4, Element 310; Figure 12; Claim 6); and
Receiving an operation to generate the new target evidence and an operation to submit the new target evidence (Figures 6, 11).

Yano et al. does not disclose date, time and first position as discussed above.

Wickstrom et al. discloses a system and method wherein when the server apparatus has judged that the target evidence is non-true the client displays the judgement result provided by the server apparatus (Paragraphs 60, 80, 246; Claims 8, 18), the instructions of capturing new target evidence and instructions of submitting the new target evidence and the information representing the date, time and first position at which the target evidence is generated (Paragraphs 170, 246, 306-308; Figure 60, 73); and
Receiving an operation to generate the new target evidence and an operation to submit the new target evidence and information representing the date, time and first position (Paragraphs 170, 246, 306-308; Figure 60, 73).

Regarding Claim 14, Yano et al.  discloses a system and method wherein the target evidence includes at least ONE of image information and moving image information including the target of interest and having been captured at date and time and at the first position OR sound information recorded at the date, time and position information at the first position OR log information recoded in the target of interest and having been acquired at the date, time and first position (Paragraphs 18, 24, 58).

Hull et al. discloses a system and method wherein the target evidence includes at least ONE of image information and moving image information including the target of interest and having been captured at date and time and at the first position (Figures 24, 25; Column 18, Lines 40-55) or sound information recorded at the date, time and position information at the first position OR log information 

Regarding Claim 15, Yano et al. discloses a system and method wherein the target evidence is generated in ONE of cases of: handing a phenomenon detected in relation to the target of interest OR not handling the phenomenon OR performing an operation defined in relation to the target of interest (Paragraphs 109, 110, 112).

Hull et al. discloses a system and method wherein the target evidence is generated in ONE of cases of: handing a phenomenon detected in relation to the target of interest OR not handling the phenomenon OR performing an operation defined in relation to the target of interest (e.g. tasks, projects; Column 7, Lines 5-55; Column 8, Lines 41-68; Column 9, Lines 1-5; Figure 7). 

Regarding Claim 16, Yano et al. discloses a system and method wherein the target evidence is generated at a predetermined cycle (Paragraph 109, 110, 112).

Hull et al. also discloses a system and method wherein the target evidence generated at a predetermined cycle (Column 9, Lines 43-46; Column 10, Lines 46-50; Column 18, Lines 40-50; Claims 3, 14, 22)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623